Citation Nr: 0718197	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  99-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to direct payment by the Department of Veterans 
Affairs (VA) of attorney fees.

(The issues of entitlement to a compensable rating for right 
ear hearing loss prior to February 8, 2001, a compensable 
rating for bilateral hearing loss subsequent to February 8, 
2001, a rating in excess of 10 percent for service-connected 
tinnitus, and service connection for a mental disorder as 
secondary to service-connected bilateral hearing loss and 
tinnitus are the subjects of a separate decision of the Board 
of Veterans' Appeals (Board).)


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.  Appellant is seeking direct payment of attorney fees 
in connection with his representation of the veteran with 
respect to matters that are currently on appeal before the 
Board.


FINDING OF FACT

As the Board has not granted any current claim on appeal that 
would result in the payment of past-due benefits, there is no 
basis for the Board to direct payment of any attorney fees by 
the VA.


CONCLUSION OF LAW

As there is no current claim on appeal that has been resolved 
in a manner favorable to the veteran, the direct payment of 
any attorney fees by the VA is not warranted.  38 U.S.C.A. 
§ 5904(d)(4) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that VA's 
duties to notify and assist do not apply to cases where, as 
here, the applicant is not seeking benefits under Chapter 51 
of Title 38 of the United States Code, but rather, is seeking 
a decision regarding how benefits will be distributed under 
another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).

The obligation of VA to pay a veteran's attorney directly 
from any past-due benefits awarded on the basis of a claim is 
contingent on whether or not the matter is resolved in a 
manner favorable to the veteran.  38 U.S.C.A. § 5904(d)(4) 
(West 2002).  As there is no claim currently on appeal that 
has been resolved in a manner favorable to the veteran, the 
Board finds that direct payment of any attorney fees by the 
VA is not warranted as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to direct payment by the VA of attorney fees is 
denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


